DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 44 and 45 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/2/2020 is sufficient to overcome the rejection of claims 44 and 45 based upon Bryden in view of Wasserfallen.

Response to Arguments
Applicant’s arguments and declaration, see amendment, filed 12/2/2020, with respect to the rejection(s) of claim(s) 44 and 45 under Bryden in view of Wasserfallen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Plieth et al. (EP 1779392) in view of Kikawa et al. (U.S. PGPUB No. 2008/0063970) for claim 44 and Plieth in view of Kikawa and Walker et al. (U.S. Pat. No. 7923423) for claim 45.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plieth et al. (EP 1779392, reference is made to the provided English translation) in view of Kikawa et al. (U.S. PGPUB No. 2008/0063970).

Regarding claim 44, Plieth teaches an aqueous composition (top of page 22) comprising: a stabilizer (bottom of page 22), which can be anionic and a water-soluble polymer, such as polyalkyl sulfonates (bottom of page 22, which would thereby provide an anionic stabilized dispersion), in an amount of 0.01-5 wt% (bottom of page 22); a mobile-corrosion protection anion selected from a zirconium or titanium complex hexa- or tetrafluoride (0090) in an amount overlapping the claimed range (0088, note that overlapping ranges are prima facie evidence of obviousness); and a dispersion of inorganic particles or organic particles (pages 16-18). Plieth further teaches that the organic particles can be polyacrylates (page 16), that the particles can have a particle size of 30-400 nm (page 17), the solid content overlapping the range as claimed (0064, note that overlapping ranges are prima facie evidence of obviousness), and the dispersion having a pH in the range as claimed (0082, thereby the dispersion is necessarily stable in a pH range overlapping the claimed range). Plieth fails to teach the inclusion of an anionic polyelectrolyte in an amount as claimed.
However, Kikawa teaches the use of gellan gum (see 0085, an anionic water-soluble polyelectrolyte) as a viscosity improver (0085) for a dispersion of similar organic particles, such as polyacrylate (0047) in combination with similar polyalkyl sulfonates (0083) in an amount of 0.05-2% by weight (0085). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include gellan gum in Plieth’s composition in an amount of 0.05-2% by weight. One would have been motivated to make this modification to further improve the properties of Plieth’s aqueous composition by providing desirable viscosity properties to the composition as Plieth specifically teaches that conventional similar additives can be utilized.

2.	Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plieth in view of Kikawa as applied to claim 44 above, and further in view of Walker et al. (U.S. Pat. No. 7923423).

	Regarding claim 45, Plieth in view of Kikawa teach all the limitations of claim 44, including the composition comprising particles of polyacrylates (see above), the anionic polyelectrolyte being gellan gum and the inclusion of a complexing agent, such as citric acid (see Plieth at 0068). Plieth in view of Kikawa fail to teach the complexing agent being selected from the group as claimed. 
	However, Walker teaches the use of other conventional complexing agents such as lactic acid or itaconic acid in place of citric acid (column 5, lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute itaconic acid for citric acid as the complexing agent in Plieth in view of Kikawa’s composition. One would have been motivated to make this modification as one could have readily made this substitution with a reasonable expectation of success (as Walker specifically teaches that itaconic acid is an alternative complexing agent for citric acid), the predictable result of providing a stable dispersion of particles.

Conclusion
	Claims 44 and 45 are pending.
	Claims 44 and 45 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
January 31, 2021Primary Examiner, Art Unit 1796